       Case 1:20-cv-02658-CJN Document 43-7 Filed 10/14/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


TIKTOK INC., et al.,

                       Plaintiffs,

       v.                                       Case No. 20-cv-02658 (CJN)

DONALD J. TRUMP, in his official capacity
as President of the United States, et al.,

                       Defendants.



                                     [PROPOSED] ORDER

     Upon consideration of Plaintiffs’ Renewed Motion for Preliminary Injunction Against
Commerce Department Prohibitions 2–5, the Court hereby

      ORDERS that Plaintiffs’ Renewed Motion for Preliminary Injunction Against Commerce
Department Prohibitions 2–5 is GRANTED.
.

      SO ORDERED.




  Dated:

                                               HON. CARL J. NICHOLS
                                               United States District Judge
        Case 1:20-cv-02658-CJN Document 43-7 Filed 10/14/20 Page 2 of 2




  NAMES OF PERSONS TO BE SERVED WITH PROPOSED ORDER UPON ENTRY

       In accordance with Local Rule 7(k), listed below are the names and addresses of the
attorneys and parties to be notified of the proposed Order’s entry:

Donald J. Trump
President of the United States
1600 Pennsylvania Avenue, N.W.
Washington, D.C. 20500

Wilbur L. Ross, Jr.
Secretary of Commerce
1401 Constitution Ave., N.W.
Washington, D.C. 20230

U.S. Department of Commerce
1401 Constitution Avenue, N.W.
Washington, D.C. 20230

John E. Hall
Beth S. Brinkmann
Alexander A. Berengaut
Megan A. Crowley
Megan C. Keenan
Covington & Burling LLP
One CityCenter
850 Tenth Street, NW
Washington, DC 20001
jhall@cov.com
bbrinkmann@cov.com
aberengaut@cov.com
mcrowley@cov.com
mkeenan@cov.com

Anders Linderot
Covington & Burling LLP
The New York Times Building
620 Eighth Avenue
New York, New York 10018-1405
alinderot@cov.com

Mitchell A. Kamin
Covington & Burling LLP
1999 Avenue of the Stars, Suite 3500
Los Angeles, California 90067-4643
mkamin@cov.com
